PER CURIAM:
Guiqiu Gao, a native and citizen of the People’s Republic of China, petitions for review of an order of the Board of Immigration Appeals (Board) denying her motion to reopen as untimely and numerically barred. We have reviewed the administrative record and the Board’s order and find no abuse of discretion. See 8 C.F.R. § 1003.2(a) (2014). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Gao (BIA Sept. 30, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.